          Case 4:19-cv-00417-JM Document 40 Filed 09/21/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SOUTH ARKANSAS DEVELOPMENTAL CENTER FOR
CHILDREN AND FAMILIES, et al.
                                                                                   PLAINTIFFS


                               CASE NO. 4:19CV00417 JM

CINDY GILLESPIE, IN HER OFFICIAL CAPACITY
AS DIRECTOR OF THE ARKANSAS DEPARTMENT
OF HUMAN SERVICES, et al.                                                  DEFENDANTS



                                            ORDER

       Pending is Plaintiffs’ unopposed motion to voluntarily dismiss the case without prejudice.

The Court finds that Plaintiffs’ motion to dismiss (Docket #38) should be, and hereby is, granted.

The Clerk is directed to close the case.

       IT IS SO ORDERED this 21st day of September, 2020.



                                                            ______________________________
                                                            James M. Moody, Jr.
                                                            United States District Judge
